Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

 

EXECUTIVE EMPLOYMENT AGREEMENT, effective August 1, 2012, by and between Amerx
Health Care Corporation, a Florida corporation (“Amerx”), Procyon Corporation, a
Colorado corporation (“Procyon”) and Justice W. Anderson (the “Executive”).

WHEREAS, Amerx has, prior to the date of this Agreement, employed the Executive
as its

President; and

WHEREAS, Executive is employed by Procyon as an executive officer; and

WHEREAS, Procyon, the parent corporation of Amerx, has agreed to provide some of
the benefits to Executive under this Agreement; and

WHEREAS, Amerx desires to continue to employ the Executive on a full-time basis,
and the Executive desires to be so employed by Amerx, pursuant to the terms of
this Executive Employment Agreement;

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree

as follows:

ARTICLE I

EMPLOYMENT DUTIES AND BENEFITS

 

Section 1.1 Employment. Amerx hereby employs the Executive in the position
described on Schedule 1 hereto as an executive officer of Amerx, pursuant to the
terms of this Executive Employment Agreement. The Executive accepts such
employment and agrees to perform the duties and responsibilities assigned to him
pursuant to this Agreement.

 

Section 1.2 Duties and Responsibilities. The Executive shall hold the position
with Amerx which is specified on Schedule 1, which is attached hereto and
incorporated herein by reference. The Executive is employed pursuant to the
terms of this Agreement and agrees to devote full-time to the business of Amerx.
The Executive shall perform the duties set forth on Schedule 1 while employed as
an executive officer, and such further duties as may be determined and assigned
to him from time-to-time by the Chief Executive Officer or the Board of
Directors of Procyon Corporation, the parent corporation of Amerx (“Procyon”).



Section 1.3 Working Facilities. The Executive shall be furnished with facilities
and services suitable to the position and adequate for the performance of the
Executive’s duties under this Agreement. The Executive’s duties shall be
rendered at Amerx’s offices, or at such other place or places as the Executive
may designate with Amerx’s approval, which shall not be unreasonably withheld.



Section 1.4 Vacations. The Executive shall be entitled each year to a reasonable
vacation of not less than four weeks in accordance with the established
practices of Procyon now or hereafter in effect for executive personnel, during
which time the Executive’s compensation shall be paid in full. Should Amerx from
time-to-time require the Executive to perform job duties during vacation
periods, the Executive shall be entitled to compensatory vacation time at a
mutually agreeable time.



Section 1.5 Expenses. The Executive is authorized to incur reasonable expenses
for promoting the domestic and international business of Amerx in all respects,
including expenses for entertainment, travel and similar items. Amerx will
reimburse the Executive for all such expenses that are reasonably related to
Amerx’s business and primarily for Amerx’s benefit, upon the presentation by the
Executive, from time-to-time, of an itemized account of such expenditures. Such
expenses shall be reviewed and approved by Procyon’s Chief Financial Officer.

 

 

 

 
 



Section 1.6 Benefit Plans. From the effective date of this Agreement, the
Executive shall be entitled to participate in all existing benefit plans
provided to Procyon’s executive employees, including, to the extent now or
hereafter in effect, medical, health, dental, vision, disability, life insurance
and death benefit plans, in accordance with the terms of such plans.

 

ARTICLE II COMPENSATION

 

Section 2.1 Base Salary. Amerx shall pay to the Executive a base salary of not
less than the amount specified on Schedule 1, subject to annual review and
raises in such base salary. The base salary may be changed by action of
Procyon’s Board of Directors, and such changes shall thereafter be included in
the Executive’s base salary as defined for purposes of this Agreement and
Procyon’s bonus plan.



Section 2.2 Bonus and Bonus Plan Participation. The Executive shall be entitled
to receive certain short term and long term incentive bonuses, as set forth, and
pursuant to the conditions set forth, in Schedule 1. The Executive shall also be
entitled to receive bonuses in accordance with the provisions of the
Procyon-wide bonus plan as in effect from time to time.

 

ARTICLE III

TERM OF EMPLOYMENT AND TERMINATION

 

Section 3.1 Term and Nature of Employment. This Agreement shall be for a term of
one year, commencing on its effective date, subject, however, to termination
during such period as provided in this Article and approval of the shareholders
of Procyon in its annual meeting of shareholders. Nothing contained in this
Agreement shall be construed to constitute a promise of employment to the
Executive for a fixed term. Executive’s employment under this Agreement is
strictly “at will,” and may be terminated by the Executive, Amerx or Procyon,
upon thirty days written notice, for any reason or no reason, with or without
cause.

 





Section 3.2 Renewal of Term. Executive’s employment shall be extended for one
additional year at the end of each year of the term, or extended term, of this
Agreement on the same terms and conditions as contained in this Agreement,
unless either Amerx, Procyon or the Executive shall, prior to the expiration of
the initial term or of any renewal term, give written notice of the intention
not to renew this Agreement.

 



Section 3.5 Termination. In the event of termination of this Agreement by the
Executive or Procyon or Amerx for any reason, including termination by death or
disability of the Executive, Amerx shall be obligated to compensate the
Executive for any accrued vacation time not taken and any earned but unpaid base
salary and any earned but unpaid bonuses up to the date of termination.

 

Section 3.6 Options. Any options granted to the Executive to purchase stock of
Procyon shall become fully vested on the date of the involuntary termination of
this Agreement. This provision shall serve as a contractual modification of any
option grants or agreements between the Executive and Procyon, whether such
grants or agreements shall pre-date or postdate this Agreement, and is hereby
incorporated by reference into each such option grant or agreement.



 

-2-

 

 

 
 

ARTICLE IV

GENERAL MATTERS

 

Section 4.1 Governing Law. This Agreement shall be governed by the laws of the
State of Florida and shall be construed in accordance therewith.

 

Section 4.2 No Waiver. No provision of this Agreement may be waived except by an
agreement in writing signed by the waiving party. A waiver of any term or
provision shall not be construed as a waiver of any other term or provision.

 

Section 4.3 Amendment. This Agreement may be amended, altered or revoked at any
time, in whole or in part, by filing with this Agreement a written instrument
setting forth such changes, signed by each of the parties.

 

Section 4.4 Benefit. This Agreement shall be binding upon the Executive, Procyon
and Amerx, and shall not be assignable by Procyon or Amerx without the
Executive’s written consent.

 

Section 4.5 Construction. Throughout this Agreement the singular shall include
the plural, and the plural shall include the singular, and the masculine and
neuter shall include the feminine, wherever the context so requires.

 

Section 4.6 Text to Control. The headings of articles and sections are included
solely for convenience of reference. If any conflict between any heading and the
text of this Agreement exists, the text shall control.

 

Section 4.7 Severability. If any provision of this Agreement is declared by any
court of competent jurisdiction to be invalid for any reason, such invalidity
shall not affect the remaining provisions. On the contrary, such remaining
provisions shall be fully severable, and this Agreement shall be construed and
enforced as if such invalid provisions had not been included in the Agreement.

 

Section 4.8 Authority. The officer executing this Agreement on behalf of Procyon
and Amerx has been empowered and directed to do so by the Board of Directors of
Procyon.

 

Section 4.9 Effective Date. The effective date of this Agreement shall be August
1, 2012.

 

 

PROCYON CORPORATION AMERX HEALTH CARE CORPORATION     By: /s/ Regina W. Anderson
By: /s/ J.B. Anderson Regina W. Anderson J.B. Anderson, Chief Executive Officer
Vice President of Operations         By: /s/ Fred W. Suggs, Jr. Fred W. Suggs,
Jr. EXECUTIVE: Director, Member of the Procyon Corporation Compensation
Committee         By: /s/ Chester L. Wallack /s/ Justice W. Anderson Chester L.
Wallack, Justice W. Anderson Director, Member of the Procyon   Corporation
Compensation Corporation Compensation   Committee          



 



 

 -3-

 

 

 



 
 

PROCYON CORPORATION AMERX HEALTH CARE

CORPORATION EXECUTIVE EMPLOYMENT AGREEMENT

Schedule 1

Salary and Benefit Statement

 

 



Executive: Justice W. Anderson         Position: Amerx Health Care Corporation:
President         Base Salary: $210,000, annually         Benefits: As outlined
in this Executive Employment Agreement.         Term: As described in Section
3.1 of the Executive Employment Agreement. The terms of the Short Term Growth
Incentive Bonus described below shall be reviewed annually, and any amendment
thereto to be made with the mutual agreement ofProcyon, Amerx and the Executive.
The terms of the

Long Term Growth Incentive Bonus described below shall be reviewed prior to the
end of fiscal 2015, and any amendment thereto to be made with the mutual
agreement of Procyon, Amerx and the Executive.

    Duties and   Responsibilities: Supervision and coordination of all
operations of Amerx; supervision of all other executive and operating officers
of Amerx; devising and executing strategic planning for all aspects of business
conducted by Amerx; creating new opportunities for business and helping Amerx to
remain competitive in the marketplace; oversight of Amerx operations to insure
production efficiency, quality, service and cost-effective management of
resources; and such other matters as determined from time to time by Procyon’s
Board of Directors.         Short Term   Growth Incentive   Bonus: Incentive pay
will be based on Amerx fiscal year 2013 sales growth over previous fiscal year
sales of $2,800,000.

 



Bonus:

•8% Incentive: If Amerx net sales for fiscal year 2013 increase at least 8% but
less than 15% over $2.8 million, incentive pay will consist of a cash payment
equal to 5% of net sales over $2.8 million.

 

-4-

 

 

 

 

 
 



 

 

 

 • 15% Incentive: If Amerx net sales for fiscal year 2013 increase at least 15%
but less than 25% over $2.8 million, incentive pay will consist of a cash
payment equal to 5.5% of net sales over $2.8 million and an award of 25,000
Options to purchase Shares of Procyon Common Stock with an exercise price equal
to the closing market price of such stock on the date of grant.      • 25%
Incentive: If Amerx net sales for fiscal year 2013 increase 25% or more over
$2.8 million, incentive pay will consist of a cash payment equal to 6% of net
sales over $2.8 million and an award of 40,000 Options to purchase Shares of
Procyon Common Stock with an exercise price equal to the closing market price of
such stock on the date of grant.      • The Short Term Growth Incentive Bonus
will be paid by Amerx to the Executive in September of the applicable year,
after the close of the fiscal year end.

 



Long Term   Growth Incentive   Bonus:• After three years from the date of this
Agreement, Executive will be paid a long term incentive bonus of 3% of Amerx’s
cumulative net profit for the preceding three year period, provided the
cumulative net profit for the three year period exceeds $2,184,600 but is less
than $2,430,000.     •Executive will be paid a long term incentive bonus of 3.5%
of Amerx’s cumulative net profit for the preceding three year period, provided
the cumulative net profit for the three year period exceeds $2,430,000.    

•The annual net profit long term incentive bonus will be cumulative over the
three year period and will be paid by Amerx to Executive in September of 2015,
after the close of the fiscal year end, provided Executive remains employed in
his present or higher position.



 

 



APPROVED:           PROCYON CORPORATION   EXECUTIVE:             By:/s/ Regina
W. Anderson   /s/ Justice W. Anderson Regina W. Anderson, Chief Executive
Officer   Justice W. Anderson



 -5-

 

 

 
 

 

 



    AMERX HEALTH CARE CORPORATION By: /s/ Fred W. Suggs, Jr.     Fred W. Suggs,
Jr.     Director, Member of the Procyon     Corporation Compensation Committee  
        By: /s/ Chester L. Wallack By: /s/ J.B. Anderson Chester L. Wallack  
J.B. Anderson Director, Member of the Procyon   Vice President of Operations
Corporation Compensation           Effective Date: August 1, 2012    

 

 

 -6-





 

 

 

 

 

 

